July 12, 1968



Hon. Jimmy Morria                Opinion No. ~-2%
County-Attorney
Navarro County                   Re:   Whether a voter in a liquor
Corsicana, Texas                       election in a city must re-
                                       side for six months under
                                       Article 5.01 of the Election
                                       Code to be qualified to vote
                                       or merely qualify to vote
                                       under Article  5.02 of the
Dear Mr. Morris:                       Election Code?

           fn your request for an opinion you state the fob
lowing t

          "A county calls for a liquor election in
     am.      In order to bs qualified, must a voter
     reside in the city for six months under article
     5.07 of the Election Code or may a voter qualify
     under article 5.02 of said code7



          Tex.Const., Article VI, Section 2, and Article 5.02
of the Election Code of Texas provide that a person is qualified
to vote in an election if he has resided in the State one year
next preceding an election and the last six months within the
district or county in which he offers to vote. Article 5.02
expressly provides that it applies to all elections, including
those held by a municipality.

          In Duncan v. Willis, 302 S.W.Zd 627 (Tex.Sup. 19571,
the voter had not lived in the school district for six months
but had lived in the state one year and in the county six months.
In holding the voter tp be qualified, the Supreme Court of Texas
helar

                        -1234-
Hon. Jimmy Morris, page 2 (M-254)



           "An elector must be a resident of the
    state for one year. resident of the county
    for six months, and a resident of the sub-
    division of the county (such as school ais-
    trict) wherein he votes at the time he votes,
    but not necessarily for six months." (302
    S.W.Zd   631).

          Cramer v:Graham, 264 S.W.Zd 135 (Te~.Civ.App. 1954,
no writ); Warren v. Robinson, 32 S.W.Zd 871 (Tex.Civ.App. 1930,
no writ); and 21 Tex.Jur.2d 261, Elections, 9 33, support this
proposition.

          In Kinq v. Carlton Independent School District, 156
Tex. 365, 295 s.W.2a 408, 411 (19561, the Supreme Court of
Texas made the following pertinent holding8

          "Article VI, Section 2, of the Consti-
     tution defines a qualified voter in this lan-
     guage f

          "'Every pexeon subject to none of the
     foregoing disqualifications who shall have
     attained the age of twenty-one (21) years
     and who shall be a citizen of the United
     States and who shall have resided in this
     State one (1) year next preceding an elec-
     tion and the last six (6) months within the
     district or county ,inwhich such person of-
     fers to vote shall be deemed a qualified
     elector: * * **

          "Any qualified elector, as dlefinecl
                                             by
     that Article, is entitled to vote in any elec-
     tion other than one for which additional quali-
     f>.cationsare prescribed by some other provision
     of the Constitution. The Legislature was not
     authorized to prescribe any other standard for
     voters at the adoption election than that of
     qualified electors as defined by Article VI,
     Section 2. . . .*I


                       - 1235 -
Hon. Jimmy Morris, page 3 (M-254)



          The Texas Constitution does not prescribe any other
qualifications for a voter in a liquor election.

          Article 5.07 of the Election Code of Texas is not
applicable to a liquor election but applies only to the election
of municipal officers and to elections to determine the expendi-
ture of money or assumption of debt or issuance of bonds.

          An elector is qualified to vote in a liquor election
in a city if he meets such requirements of Article 5.02.

                   SUMMARY

          In a liquor election in a city, a person
     is qualified to vote if he has resided in the
     State one year next preceding the\election, in
     the county for six months preceding the elec-
     tion, and is a resident of the city at the
     time of the election, and otherwise qualifying
     under Article 5.02 of the Election Code. Article
     5.07 of the Election Code is not applicable to a
     liquor election.

                                   truly yours,
                           "9



                                  orney General of Texas

Prepared by Jack Sparks    .
Assistant Attorney General

APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
Jim D. Vollers
Pat Cain
Robert Owen
Malcolm Quick
A. J. CARUSBI, JR.
Executive Assistant
                       - 1236 -